Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The non-patent literature references are available in application 16/203,578 from which the instant application depends.
Drawings
The drawings were received on May 20, 2021.  These drawings are acceptable.
Specification
The amendments to the specification filed on May 20, 2021 are accepted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 7-10, and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 10-12, 14-16, 19, 23, and 24 of U.S. Patent No. 10,922,161 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5, 6, 10-12, 14-16, 19, 23, and .  
The following is the mapping of the claims:
Regarding claim 2, claim 10 of US 10,922,161 B2 discloses:
An apparatus comprising: error detection circuitry to detect an error in a component of a first processing block (as defined by the specification of US 10, 922,161 B2, a tile is equivalent to a processing block) of a processing device; 
a local interface (a first tile interface) to combine first error data related to the error with second error data received from one or more other components associated with the first processing block (first tile) to generate first accumulated error data; and 
a master interface (a master tile interface) to combine the first accumulated error data with second accumulated error data received from at least one other local interface (other tile interface) to generate third accumulated error data and to provide the third accumulated error data to a host executing an application to process the third accumulated error data.
Claims 3, 4, and 7-9 are anticipated by claims 10-12, 15, and 16 of US 10,922,161 B2.
Regarding claim 10, claim 14 of US 10,922,161 B2 discloses wherein the first accumulated error data and the second accumulated error data are communicated using a high-speed interrupt architecture (hierarchical interrupt transaction of claim 13 from which claim 14 depends and the hierarchical interrupt transaction is performed based on a hierarchical interrupt structure, defined in the specification of US 10,922,161 
Regarding claim 14, claim 1 of US 10,922,161 B2 discloses:
A method comprising: detecting an error in a component of a first processing block (as defined by the specification of US 10, 922,161 B2, a tile is equivalent to a processing block) of a processing device; 
communicating first error data related to the error to a local interface (a first tile interface), the local interface to combine the first error data with second error data received from one or more other components associated with the first processing block (first tile) to generate first accumulated error data;
communicating the first accumulated error data to a master interface (master tile interface), the master interface to combine the first accumulated error data with second accumulated error data received from at least one other local interface (one other tile interface) to generate third accumulated error data; and 
providing the third accumulated error data to a host executing an application to process the third accumulated error data.
Claim 15 is anticipated by claim 6 of US 10, 922,161 B2.
Regarding claim 16, claim 5 of US 10,922,161 B2 discloses wherein the first accumulated error data and the second accumulated error data are communicated using a high-speed interrupt architecture (hierarchical interrupt transaction of claim 4 from which claim 5 depends and the hierarchical interrupt transaction is performed based on a hierarchical interrupt structure, defined in the specification of US 10,922,161 
Claim 17 is anticipated by claim 1 of US 10, 922,161 B2.
Regarding claim 18, claim 19 of US 10,922,161 B2 discloses:
A non-transitory machine-readable medium having program code stored thereon which, when executed by a machine, causes the machine to perform: detecting an error in a component of a first processing block (as defined by the specification of US 10, 922,161 B2, a tile is equivalent to a processing block) of a processing device; 
communicating first error data related to the error to a local interface (a first tile interface), the local interface to combine the first error data with second error data received from one or more other components associated with the first processing block (first tile) to generate first accumulated error data;
communicating the first accumulated error data to a master interface (master tile interface), the master interface to combine the first accumulated error data with second accumulated error data received from at least one other local interface (one other tile interface) to generate third accumulated error data; and 
providing the third accumulated error data to a host executing an application to process the third accumulated error data.
Claims 19 and 20 are anticipated by claims 19 and 24 of US 10, 922,161 B2.
Regarding claim 21, claim 23 of US 10,922,161 B2 discloses wherein the first accumulated error data and the second accumulated error data are communicated using a high-speed interrupt architecture (hierarchical interrupt transaction of claim 22 from which claim 23 depends and the hierarchical interrupt transaction is performed 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Allowable Subject Matter
Claims 2-4, 7-10, and 14-21 would be allowable if the non-statutory double patenting rejection was overcome.
Claims 5, 6, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  US 2015/0186231 A1 discloses a bank of error registers for each processor.  CN 102681930 (machine translation provided) discloses a local error register and a global error register are combined to organize and record errors in a hierarchical 
With respect to claims 2, 14, and 18, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, a local interface to combine first error data related to the error with second error data received from one or more other components associated with the first processing block to generate first accumulated error data; and a master interface to combine the first accumulated error data with second accumulated error data received from at least one other local interface to generate third accumulated error data.

Conclusion
This is a continuation of applicant's earlier Application No. 16/203,578.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113